EXHIBIT 10.1

SECOND OMNIBUS AMENDMENT

THIS SECOND OMNIBUS AMENDMENT, dated as of March 29, 2017 (the “Amendment”) is
entered into among Jarden Receivables, LLC (“Jarden Receivables”), the
Originators party hereto (the “Originators”), NEWELL BRANDS INC., as Servicer
(the “Servicer”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a Managing Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender (the “Issuing Lender”)
and each Managing Agent party hereto. Capitalized terms used herein shall have
the meanings specified in the Agreement.

W I T N E S S E T H:

WHEREAS, Jarden Receivables, as Borrower, the Servicer, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto as Committed Lenders, the financial institutions from time
to time party thereto as Managing Agents, the Issuing Lender, the Administrative
Agent, and PNC Capital Markets, as Structuring Agent, have entered into that
certain Loan and Servicing Agreement, dated as of October 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, Jarden Receivables, as Buyer, and the Originators from time to time
party thereto have entered into that certain Receivables Contribution and Sale
Agreement, dated as of October 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”);

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend certain provisions of the Loan Agreement and the
Sale Agreement as described below; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement, and if not defined therein, in the Sale Agreement.

Section 2. Amendments to the Loan Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Loan Agreement shall be
and hereby is amended as follows:

(a) Section 1.01 of the Loan Agreement is amended to insert the following new
definitions in appropriate alphabetical order:



--------------------------------------------------------------------------------

“Consumer Storage Business” means the manufacturing, marketing and/or sale of
the Tote and Clear categories of Rubbermaid Consumer Storage-branded products
and services, including under the Rubbermaid®, ActionPacker®, All Access™,
Roughneck®, Bento® and Cleverstore® trademarks and trade names, but excluding
all food storage, beverage, garage, laundry, closet, refuse or cleaning
products, and all other products or services manufactured, sourced, marketed or
sold under any other trademark or trade name of Newell or any of its Affiliates,
including the Newell®, Newell Brands®, Newell Rubbermaid® Rubbermaid®,
ActionPacker®, All Access™, Roughneck®, Bento® and Cleverstore® trademarks and
trade names.

“Consumer Storage Business Sale” means the sale by the Business Sellers to
unrelated third parties of the Consumer Storage Business through the sale,
assignment, transfer and delivery by the Business Sellers of their respective
rights, titles and interests in and to the assets, properties, rights, contracts
and claims that relate to, are used by or are held for use in connection with,
the Consumer Storage Business, but excluding Receivables originated by Newell,
Ignite or Rubbermaid Incorporated in connection with the Consumer Storage
Business which exist as of the date of the Consumer Storage Business Sale, and
all Collections and Related Security with respect thereto.

“Hearthmark Business” means developing, manufacturing, sourcing, distributing
and selling (a) fire starters, fire logs, including fire safety logs, and fire
extinguishers expressly marketed for hearth or chimney fires, in each case under
the Pine Mountain® brand (including the Northland® and Java-Log® brands);
(b) matches, fire starters and lighters under the Diamond® brand;
(c) toothpicks, clothespins and clotheslines under the Diamond® and Forster®
brands; and (d) fire starters, fire logs, matches and toothpicks under private
label brands.

“Hearthmark Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Hearthmark Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Hearthmark
Business, but excluding Receivables originated by Newell or Hearthmark, LLC in
connection with the Hearthmark Business which exist as of the date of the
Hearthmark Business Sale, and all Collections and Related Security with respect
thereto.

“Triathlon Business” means developing, manufacturing, sourcing, distributing and
selling triathlon (i.e., swimming, cycling and running) footwear and apparel and
related accessories under the brands Zoot® and Squadra®.

“Triathlon Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Triathlon Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Triathlon
Business, but excluding Receivables originated by K-2 Corporation or Marmot
Mountain, LLC in connection with the Triathlon Business which exist as of the
date of the Triathlon Business Sale, and all Collections and Related Security
with respect thereto.

 

-2-



--------------------------------------------------------------------------------

(b) The last sentence of Section 4.01(l) of the Loan Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (ii) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, collections of accounts receivable relating to the Lehigh Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and
(y) ten (10) Business Days of being deposited therein), (iii) for a period not
to exceed twenty-five (25) months after the consummation of the Decor Business
Sale, collections of accounts receivable relating to the Decor Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account within ten (10) Business Days of being deposited therein), (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, collections of accounts receivable relating to the Tool Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account within five (5) Business Days of being deposited therein),
(v) for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Winter Sports Business by which collections of accounts receivable relating to
the Winter Sports Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Winter Sports Business
Sale, collections of accounts receivable relating to the Winter Sports Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account no later than the earliest of (x) the related number of days
agreed to by the applicable Business Sellers and the final purchaser of the
Winter Sports Business by which Newell is required to transfer collections of
accounts receivable relating to the Winter Sports Business out of such Deposit
Account and (y) ten (10) Business Days of being deposited therein), (vi) for a
period not to exceed twelve (12) months after the consummation of the Hearthmark
Business Sale, collections of accounts receivable relating to the Hearthmark
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within five (5) Business Days of being deposited therein),
(vii) for a period not to exceed twelve (12) months after the consummation of
the Triathlon Business Sale, collections of accounts receivable relating to the
Triathlon Business (which shall be electronically swept or otherwise transferred
out of such Deposit Account within five (5) Business Days of being deposited
therein), (viii) for a period not to exceed eighteen (18) months after the
consummation of the Consumer Storage Business Sale, collections of accounts
receivable relating to the Consumer Storage Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein), and (ix) amounts deposited
in the Collection Account in error, so long as the Servicer withdraws such
amounts as contemplated in Section 6.06, no funds other than the proceeds of
Receivables are deposited to any Deposit Account.

 

-3-



--------------------------------------------------------------------------------

(c) Clause (2) of the second sentence of Section 5.01(j) of the Loan Agreement
is amended and restated to read as follows:

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of being deposited therein, (ii) for a period not to exceed the
earliest of (x) the related number of months agreed to by the applicable
Business Sellers and the final purchaser of the Lehigh Business by which
collections of accounts receivable relating to the Lehigh Business shall no
longer be deposited therein and (y) twenty-five (25) months after the
consummation of the Lehigh Business Sale, in the case of collections of accounts
receivable relating to the Lehigh Business, no later than the earliest of
(x) the related number of days agreed to by the applicable Business Sellers and
the final purchaser of the Lehigh Business by which Newell is required to
transfer collections of accounts receivable relating to the Lehigh Business out
of such Deposit Account and (y) ten (10) Business Days of being deposited
therein, (iii) for a period not to exceed twenty-five (25) months after the
consummation of the Decor Business Sale, in the case of collections of accounts
receivable relating to the Decor Business, within ten (10) Business Days of
being deposited therein, (iv) for a period not to exceed twenty-five (25) months
after the consummation of the Tool Business Sale, in the case of collections of
accounts receivable relating to the Tool Business, within five (5) Business Days
of being deposited therein, (v) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Winter Sports Business by which collections of
accounts receivable relating to the Winter Sports Business shall no longer be
deposited therein and (y) twenty-five (25) months after the consummation of the
Winter Sports Business Sale, in the case of collections of accounts receivable
relating to the Winter Sports Business, no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which Newell is required to
transfer collections of accounts receivable relating to the Winter Sports
Business out of such Deposit Account and (y) ten (10) Business Days of being
deposited therein, (vi) for a period not to exceed twelve (12) months after the
consummation of the Hearthmark Business Sale, in the case of collections of
accounts receivable relating to the Hearthmark Business, within five
(5) Business Days of being deposited therein, (vii) for a period not to exceed
twelve (12) months after the consummation of the Triathlon Business Sale, in the
case of collections of accounts receivable relating to the Triathlon Business,
within five (5) Business Days of being deposited therein, (viii) for a period
not to exceed eighteen (18) months after the consummation of the Consumer
Storage Business Sale, in the case of collections of accounts receivable
relating to the Consumer Storage Business, within five (5) Business Days of
being deposited therein and (ix) in the case of all other amounts, within one
(1) Business Day of being deposited therein.

 

-4-



--------------------------------------------------------------------------------

(d) Subsection (o) of Section 5.01 of the Loan Agreement is amended and restated
to read as follows:

(o) Additional Undertaking. Promptly after becoming available, the Servicer
shall deliver to the Administrative Agent the final version of any “transfer and
servicing agreement” relating to the Hearthmark Business Sale, the Lehigh
Business Sale, the Triathlon Business Sale, the Consumer Storage Business Sale
and the Winter Sports Business Sale.

(e) Subsection (h) of Section 5.02 of the Loan Agreement is amended and restated
to read as follows:

(h) Collections. No Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and (i) amounts owing to Newell Puerto Rico,
Ltd. in an amount not to exceed $2,000,000 in the aggregate in any calendar
month, (ii) in each case, for a period not to exceed twenty-five (25) months
(or, in the case of the Lehigh Business Sale and the Winter Sports Business
Sale, for a period not to exceed the earliest of (x) the related number of
months agreed to by the applicable Business Sellers and the final purchaser of
such business by which collections of accounts receivable relating to such
business shall no longer be deposited therein and (y) twenty-five (25) months)
after consummation of the Lehigh Business Sale, the Decor Business Sale, the
Tool Business Sale or the Winter Sports Business Sale, as applicable,
collections of accounts receivable relating to the Lehigh Business, the Decor
Business, the Tool Business and the Winter Sports Business, respectively,
(iii) in each case, for a period not to exceed twelve (12) months after
consummation of the Hearthmark Business Sale or the Triathlon Business Sale, as
applicable, collections of accounts receivable relating to the Hearthmark
Business and the Triathlon Business, respectively, (iv) for a period not to
exceed eighteen (18) months after consummation of the Consumer Storage Business
Sale, collections of accounts receivable relating to the Consumer Storage
Business and (v) amounts deposited in the Collection Account in error, in each
case, so long as the Servicer withdraws such amounts as contemplated in
Section 6.06. Except as provided in Section 5.01(j) hereof or as may be required
by the Administrative Agent pursuant to the last sentence of Section 6.02(b),
no Borrower Party will deposit or otherwise credit, or cause or permit to be so
deposited or credited, any Collections or proceeds thereof to any lock-box
account or to any other account not covered by a Blocked Account Agreement.

 

 

-5-



--------------------------------------------------------------------------------

(f) The first sentence of Section 6.06 of the Loan Agreement is amended and
restated to read as follows:

In the case of any remittances received in any Lock-Box or Deposit Account that
shall have been identified to the satisfaction of, or determined by, the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall, as applicable, remit such items to the
Person identified to, or determined by, it as being the owner of such
remittances (i) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business by which collections of accounts receivable
relating to the Lehigh Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Lehigh Business Sale,
in the case of collections of accounts receivable relating to the Lehigh
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Lock-Box or Deposit
Account and (y) ten (10) Business Days of being deposited therein, (iii) for a
period not to exceed twenty-five (25) months after the consummation of the Decor
Business Sale, in the case of collections of accounts receivable relating to the
Decor Business, within ten (10) Business Days of being deposited therein,
(iv) for a period not to exceed twenty-five (25) months after the consummation
of the Tool Business Sale, in the case of collections of accounts receivable
relating to the Tool Business, within five (5) Business Days of being deposited
therein, (v) for a period not to exceed the earliest of (x) the related number
of months agreed to by the applicable Business Sellers and the final purchaser
of the Winter Sports Business by which collections of accounts receivable
relating to the Winter Sports Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Winter Sports Business
Sale, in the case of collections of accounts receivable relating to the Winter
Sports Business, no later than the earliest of (x) the related number of days
agreed to by the applicable Business Sellers and the final purchaser of the
Winter Sports Business by which Newell is required to transfer collections of
accounts receivable relating to the Winter Sports Business out of such Lock-Box
or Deposit Account and (y) ten (10) Business Days of being deposited therein,
(vi) for a period not to exceed twelve (12) months after the consummation of the
Hearthmark Business Sale, in the case of collections of accounts receivable
relating to the Hearthmark Business, within five (5) Business Days of being
deposited therein, (vii) for a period not to exceed twelve (12) months after the
consummation of the Triathlon Business Sale, in the case of collections of
accounts receivable relating to the Triathlon Business, within five (5) Business
Days of being deposited therein, (viii) for a period not to exceed eighteen
(18) months after the consummation of the Consumer Storage Business Sale, in the
case of collections of accounts receivable relating to the Consumer Storage
Business, within five (5) Business Days of being deposited therein and (ix) in
the case of all other amounts, within one (1) Business Day after such
identification or determination.

Section 3. Amendments to the Sale Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Sale Agreement shall be
and hereby is amended as follows:

 

-6-



--------------------------------------------------------------------------------

(a) The last sentence of Section 2.1(l) of the Sale Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
four (4) Business Days of being identified as such in accordance with
Section 4.1(i)), (ii) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business by which collections of accounts receivable
relating to the Lehigh Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Lehigh Business Sale,
collections of accounts receivable relating to the Lehigh Business (which shall
be electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (iii) for a period not to exceed twenty-five
(25) months after the consummation of the Decor Business Sale, collections of
accounts receivable relating to the Decor Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
ten (10) Business Days of being deposited therein), (iv) for a period not to
exceed twenty-five (25) months after the consummation of the Tool Business Sale,
collections of accounts receivable relating to the Tool Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein), (v) for a period not to
exceed (x) the earliest of the related number of months agreed to by the
applicable Business Sellers and the final purchaser of the Winter Sports
Business by which collections of accounts receivable relating to the Winter
Sports Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Winter Sports Business Sale,
collections of accounts receivable relating to the Winter Sports Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Winter Sports
Business by which Newell is required to transfer collections of accounts
receivable relating to the Winter Sports Business out of such Deposit Account
and (y) ten (10) Business Days of being deposited therein), (vi) for a period
not to exceed twelve (12) months after the consummation of the Hearthmark
Business Sale, collections of accounts receivable relating to the Hearthmark
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within five (5) Business Days of being deposited therein),
(vii) for a period not to exceed twelve (12) months after the consummation of
the Triathlon Business Sale, collections of accounts receivable relating to the
Triathlon Business (which shall be electronically swept or otherwise transferred
out of such Deposit Account within five (5) Business Days of being deposited
therein), (viii) for a period not to exceed eighteen (18) months after the
consummation of the Consumer Storage Business Sale, collections of accounts
receivable relating to the Consumer Storage Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein) and (ix) amounts deposited in
any Deposit Account in error, no funds other than the proceeds of Receivables of
such Originator are deposited to any Deposit Account of such Originator.

 

-7-



--------------------------------------------------------------------------------

(b) Clause (2) of the second sentence of Section 4.1(i) of the Sale Agreement is
amended and restated to read as follows:

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of receipt or deposit, (ii) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, in the case of collections of accounts receivable relating to the Lehigh
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and
(y) ten (10) Business Days of being deposited therein, (iii) for a period not to
exceed twenty-five (25) months after the consummation of the Decor Business
Sale, in the case of collections of accounts receivable relating to the Decor
Business, within ten (10) Business Days of being deposited therein, (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, in the case of collections of accounts receivable relating to the
Tool Business, within five (5) Business Days of being deposited therein, (v) for
a period not to exceed the earliest of (x) the related number of months agreed
to by the applicable Business Sellers and the final purchaser of the Winter
Sports Business by which collections of accounts receivable relating to the
Winter Sports Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Winter Sports Business Sale, in the
case of collections of accounts receivable relating to the Winter Sports
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Winter Sports
Business by which Newell is required to transfer collections of accounts
receivable relating to the Winter Sports Business out of such Deposit Account
and (y) ten (10) Business Days of being deposited therein, (vi) for a period not
to exceed twelve (12) months after the consummation of the Hearthmark Business
Sale, in the case of collections of accounts receivable relating to the
Hearthmark Business, within five (5) Business Days of being deposited therein,
(vii) for a period not to exceed twelve (12) months after the consummation of
the Triathlon Business Sale, in the case of collections of accounts receivable
relating to the Triathlon Business, within five (5) Business Days of being
deposited therein, (viii) for a period not to exceed eighteen (18) months after
the consummation of the Consumer Storage Business Sale, in the case of
collections of accounts receivable relating to the Consumer Storage Business,
within five (5) Business Days of being deposited therein and (ix) in the case of
all other amounts, within one (1) Business Day of being deposited therein.

 

 

-8-



--------------------------------------------------------------------------------

(c) Subsection (f) of Section 4.2 of the Sale Agreement is amended and restated
to read as follows:

(f) Collections. Except for (i) amounts owing to Newell Puerto Rico, Ltd. in an
amount not to exceed $2,000,000 in the aggregate in any calendar month, (ii) in
each case, for a period not to exceed twenty-five (25) months (or, in the case
of the Lehigh Business Sale and the Winter Sports Business Sale, for a period
not to exceed the earliest of (x) the related number of months agreed to by the
applicable Business Sellers and the final purchaser of such business by which
collections of accounts receivable relating to such business shall no longer be
deposited therein and (y) twenty-five (25) months) after consummation of the
Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale or the
Winter Sports Business Sale, as applicable, collections of accounts receivable
relating to the Lehigh Business, the Decor Business, the Tool Business and the
Winter Sports Business, respectively, (iii) in each case, for a period not to
exceed twelve (12) months after consummation of the Hearthmark Business Sale or
the Triathlon Business Sale, as applicable, collections of accounts receivable
relating to the Hearthmark Business and the Triathlon Business, respectively,
(iv) for a period not to exceed eighteen (18) months after consummation of the
Consumer Storage Business Sale, collections of accounts receivable relating to
the Consumer Storage Business and (v) amounts deposited in the Collection
Account in error, such Originator will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections. Except as provided under Section 4.1(i) or as
may be required by the Administrative Agent, such Originator will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Blocked Account Agreement.

Section 4. Conditions to Amendment. This Amendment shall become effective and be
deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:

(a) Jarden Receivables, each Originator, the Servicer, the Administrative Agent,
the Issuing Lender and the Managing Agents party hereto shall have executed and
delivered this Amendment.

(b) The Administrative Agent shall have received a duly executed Reaffirmation,
Consent and Acknowledgment of the Performance Undertaking in the form attached
hereto.

(c) The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

 

-9-



--------------------------------------------------------------------------------

Section 5. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Loan Agreement
and the Sale Agreement, as amended, shall remain in full force and effect. Upon
the effectiveness of this Amendment, (i) Jarden Receivables and the Servicer
each hereby reaffirms all covenants, representations and warranties made by it
in the Loan Agreement and the Sale Agreement, as applicable, to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Loan Agreement or
the Sale Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be, and any references to such agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be, a reference to such agreement as amended hereby.

Section 6. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 7. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC By: SUNBEAM PRODUCTS, INC. Its: manager and sole member
By   /s/ Michael R. Peterson   Name: Michael R. Peterson   Title:   Secretary
NEWELL BRANDS INC.,

as Servicer

By   /s/ Michael R. Peterson   Name: Michael R. Peterson   Title:   Assistant
Secretary

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE ORIGINATORS: BRK BRANDS, INC. CALPHALON CORPORATION THE COLEMAN COMPANY,
INC. GOODY PRODUCTS, INC. GRACO CHILDREN’S PRODUCTS INC. HEARTHMARK, LLC IGNITE
USA, LLC K-2 CORPORATION LEHIGH CONSUMER PRODUCTS LLC LIFOAM INDUSTRIES, LLC
LOEW-CORNELL, LLC MARMOT MOUNTAIN, LLC MIKEN SPORTS, LLC NEWELL BRANDS INC. NUK
USA LLC PURE FISHING, INC. QUICKIE MANUFACTURING CORPORATION RAWLINGS SPORTING
GOODS COMPANY, INC. RUBBERMAID COMMERCIAL PRODUCTS LLC RUBBERMAID INCORPORATED
SANFORD, L.P. SHAKESPEARE COMPANY, LLC SUNBEAM PRODUCTS, INC. THE YANKEE CANDLE
COMPANY, INC. By:   /s/ Michael R. Peterson   Name: Michael R. Peterson  
Title:   Assistant Secretary

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE UNITED STATES PLAYING CARD COMPANY,

as an Originator

By:   /s/ Bradford R. Turner   Name: Bradford R. Turner   Title:   Secretary and
Treasurer

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Managing Agent

By   /s/ Eric Bruno   Name: Eric Bruno   Title:   Senior Vice President

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Lender and as a Managing Agent

By   /s/ Elizabeth R. Wagner   Name: Elizabeth R. Wagner   Title:   Managing
Director

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Managing Agent

By   /s/ Veronica L. Gallagher   Name: Veronica L. Gallagher   Title:  
Authorized Signatory

 

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Managing Agent

By   /s/ Richard Gregory Hurst   Name: Richard Gregory Hurst   Title:   Managing
Director

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Managing Agent

By   /s/ David Hufnagel   Name: David Hufnagel   Title:   Vice President

SIGNATURE PAGE TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Newell Brands Inc., heretofore executed and delivered to the
Administrative Agent a Performance Undertaking dated October 3, 2016. The
undersigned hereby acknowledges and consents to the Omnibus Amendment dated as
of the date hereof, and confirms that its Performance Undertaking, and all
obligations of the undersigned thereunder, remains in full force and effect. The
undersigned further agrees that the consent of the undersigned to any other
amendment or modification to the Loan Agreement or the Sale Agreement or any of
the Facility Documents referred to therein (each as existing on the date hereof)
shall not be required as a result of this consent having been obtained. The
undersigned acknowledges that the Administrative Agent, the Issuing Lender and
the Managing Agents are relying on the assurances provided herein in entering
into the Amendment set forth above.

Dated as of March 29, 2017.

 

NEWELL BRANDS INC. By:   /s/ Michael R. Peterson   Name: Michael R. Peterson  
Title:   Assistant Secretary